Citation Nr: 0324553	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
other than tinea pedis with an "id" reaction on the hands.

2.  Entitlement to service connection for a colon disorder.  

3.  Entitlement to an increased (compensable) rating for a 
right eardrum perforation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from September 1990 to April 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The issue of entitlement to service connection for a colon 
disorder will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's skin disorder, other 
than tinea pedis with an "id" reaction on the hands, which 
has been diagnosed as folliculitis and/or acne vulgaris, is 
not related to an in-service disease or injury, including his 
service in the Persian Gulf War.

3.  The veteran has a perforated eardrum in the right ear, 
but no other service-connected ear disorders.


CONCLUSIONS OF LAW

1.  The veteran's skin disorder other than tinea pedis with 
an "id" reaction on the hands, which has been diagnosed as 
folliculitis and/or acne vulgaris, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  Because the regulations do not provide a compensable 
disability rating for perforation of the eardrum, entitlement 
to a compensable disability rating for the right eardrum 
perforation is not shown.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1997); 
38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic Code 6211 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinea pedis with an "id" reaction on 
the hands has been in effect since June 1993.  The veteran 
contends that he has a skin disorder affecting other parts of 
his body that was caused by his service in the Persian Gulf 
War.  He also contends that he is entitled to a compensable 
rating for the perforated right eardrum because of the 
problems he has with that ear.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002); 38 C.F.R. § 3.159 (2002).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
if the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the Board should apply the 
version of the law or regulation that is more favorable to 
the veteran.  The Court relied on this holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), in determining that all 
provisions of the VCAA are applicable to all claims pending 
on the date of enactment of the VCAA.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has overruled the Court's holding in 
Karnas.  The Federal Circuit held that Section 3a of the 
VCAA, which pertains to VA's duty to notify a claimant of the 
evidence needed to substantiate a claim and to assist the 
claimant in obtaining that evidence, are not retroactively 
applicable to claims pending when the VCAA was enacted on 
November 9, 2000.  Kuzma v. Principi, No. 03-7032, slip op. 
at 4 (Fed. Cir. Aug. 25, 2003).

In this case, the veteran's claim for service connection for 
a skin disorder and his claim for an increased rating for a 
right eardrum perforation were filed in January 1998, over 
two years before the VCAA was enacted.  The Board finds, 
therefore, that the VCAA is not applicable to the veteran's 
claims.

Although the VCAA is not applicable to the veteran's claims, 
the statute and regulation in effect prior to November 2000 
required VA to assist the veteran in the development of his 
claims.  See 38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998); 38 C.F.R. § 3.159 (1997).  
The relevant evidence consists of the veteran's service 
medical records, VA treatment records, the reports of VA 
examinations in July 1993, August 1994, January 1998, March 
2000, June 2002, August 2002, and September 2002, and the 
veteran's statements and testimony.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Standard of Proof

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service Connection

Factual Background

The veteran's service medical records show that he was 
treated for dermatitis in January 1993, poison ivy (allergic 
contact dermatitis) in February and March 1993, and 
dyshydrotic eczema later in March 1993.  In the medical 
history portion of his separation examination in April 1993, 
in response to the question as to whether or not he had ever 
had or if he currently had any skin disease, he responded 
that he did not know.  The physical examination of his skin 
was then clinically evaluated as normal.

His Certificate of Release or Discharge From Active Duty (DD 
Form 214) shows that he had active military service from May 
1989 to May 1993, and that he served in the Southwest Asia 
theater of operations from September 1990 to April 1991.  He 
is, therefore, entitled to consideration of his claim in 
accordance with the law and regulation pertaining to 
disabilities arising from service in the Persian Gulf War.  

The veteran underwent a VA examination in July 1993, which 
resulted in a diagnosis of tinea pedis of the right foot, 
with an "id" reaction on the right hand and fingers, but no 
other skin disorder was then shown.  In an August 1993 rating 
action, the RO granted entitlement to service connection for 
tinea pedis, with an "id" reaction on the hands.  The RO 
also assigned a 10 percent disability rating for the skin 
disorder effective in June 1993.

A VA dermatology examination was again conducted in August 
1994, which resulted in diagnoses of eczematoid dermatitis of 
the hands and feet, moderate; tinea pedis, mild; persistent 
folliculitis or pyogenic involvement of the lower right arm, 
mild; a chronic sebaceous cyst of the scrotum, minimal; and 
miliaria of the perineum and upper thighs, mild.

VA treatment records disclose that in August and November 
1997 the veteran was treated for folliculitis on the neck, 
chest, and anterior thighs.  He was seen again in December 
1997, at which time the treatment provider entered a 
diagnosis of acne, with partial response to current 
antibiotic therapy.  He has continued to receive treatment 
for the skin disorder, but the VA treatment records do not 
document any etiology for the disorder.

In a January 1998 letter the veteran requested a new VA 
examination and stated that since his last physical in 1993, 
he had developed "another skin condition."  The RO then 
provided him an additional VA examination, at which time the 
examiner noted that service connection had been established 
for tinea pedis.  The examiner found that the tinea pedis had 
been treated and cured, without residuals, although the 
veteran did have evidence of congenital, mild hyperhidrosis 
of the hands and feet.  The examiner indicated that the 
veteran had developed a mild dermatological involvement of 
his torso and extremities which he described as a scattered 
dermatitis of small, singular lesions.  The examiner 
diagnosed these lesions as scattered minor follicular lesions 
of the torso and extremities, with the appearance of 
folliculitis and without cosmetic interference, more likely a 
drug reaction from the medication that the veteran was taking 
for Crohn's disease.  He also provided a diagnosis of mild 
hyperhidrosis of the hands and feet, and found that the tinea 
pedis was treated and cured without residuals.  

In a January 1999 letter the veteran stated that while he was 
serving in Southwest Asia during the Persian Gulf War, he 
received two experimental drugs: anti-nerve gas pills and an 
anthrax vaccine.  He also stated that he had used a chemical 
insect repellent while he was taking the anti-nerve gas 
pills, and he claimed that that combination caused a 
"reaction."  He indicated that he was claiming entitlement to 
compensation benefits for "persistent folliculitis or 
pyogenic involvement and the mild miliaria on [his] upper 
thighs and [his] undiagnosed illness."    

During an April 1999 hearing at the RO the veteran testified 
that he had served in Southwest Asia during the Persian Gulf 
War for approximately seven months.  He stated that while he 
was stationed in Southwest Asia, he received treatment 
numerous times for skin conditions involving his hands and 
feet, and that he then had red bumps all over his body.

Another VA dermatology examination was conducted in May 1999, 
at which time the examiner noted that the veteran had red 
papules on his trunk which had presented in 1996.  The 
veteran questioned whether the skin lesions were related to 
his service in the Persian Gulf War.  The examiner assessed 
the papules as folliculitis, mild to moderate, with mild to 
moderate scarring.  The examiner stated that it was difficult 
to say whether the folliculitis was due to any exposure 
during the Persian Gulf War or any prior drug exposure, but 
that folliculitis was extremely common in the general public 
and very non-specific with respect to its etiology.  The 
examiner subsequently provided an addendum to his report and 
stated that a biopsy was not indicated due to the clear 
diagnosis being folliculitis.  According to the examiner, 
although a biopsy could support the diagnosis, it would not 
aid in determining the cause.  

The veteran underwent an additional VA dermatology 
examination in March 2000, which was conducted by the 
physician who had examined him multiple times beginning in 
1993.  The examiner indicated that the veteran had a skin 
condition that was "somewhat variable," including scattered 
folliculi over the torso and extremities and occasionally in 
the hair, as well as tinea pedis, a sebaceous cyst of the 
scrotum, and a folliculitis lesion of the scrotum.  
Examination again revealed scattered folliculitis lesions 
involving the torso, upper and lower extremities, and the 
shaft of the penis.  The diagnoses were the following: (1) 
tinea pedis, bilateral, mild, and (2) scattered singular 
folliculitis of the torso and extremities, without 
progression to pus or pustule formation.  The examiner found 
that the veteran's folliculitis was not an eczematoid 
eruption, but a pure and simple skin infection/folliculitis 
which was mild.

In June 2002, the veteran underwent a VA Persian Gulf War 
protocol examination.  At that time he complained of 
recurrent folliculitis.  Physical examination again revealed 
numerous erythematous raised pustules on the trunk and arms, 
and an erythematous maculopapular rash between the toes and 
on the plantar surfaces of the feet.  His skin was otherwise 
normal.  The examiner provided a diagnosis of folliculitis, 
but did not indicate that the disorder was in any way related 
to the veteran's service in the Persian Gulf War.

A VA dermatology examination was again conducted in September 
2002.  Following a physical examination the examiner provided 
a diagnosis of folliculitis/acne vulgaris of the torso and 
extremities.  The examiner provided the opinion that the 
folliculitis/acne vulgaris was less than likely related to 
skin conditions for which the veteran was treated in service.  
According to the examiner, the folliculitis/acne vulgaris was 
likely related to the acne vulgaris the veteran had as an 
adolescent, prior to military service.

An additional hearing was conducted before the undersigned in 
March 2003, at which time the veteran testified that he had 
problems with his skin during service that was diagnosed as 
poison ivy.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The definition of disabilities for which service connection 
can be presumptively shown includes, however, "a medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms."  The term "signs" is defined 
as objective evidence perceptible to an examining physician 
and other non-medical indicators that are capable of 
independent verification.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).
Analysis

The medical evidence establishes that in addition to the 
diagnosis of tinea pedis with an "id" reaction on the hands, 
for which service connection has been established, the 
veteran has folliculitis and/or acne vulgaris involving the 
torso and extremities.  In addition, he was treated for a 
skin disorder during service, and is shown to have served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  His claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of a related in-
service disease or injury.  For the reasons that will be 
explained below, however, the Board finds that the currently 
diagnosed medical disorder is not shown to be related to an 
in-service disease or injury, including service in the 
Persian Gulf War.  Hickson, 12 Vet. App. at 253.

In this regard the Board notes that on examination on 
separation from service in April 1993, the veteran's skin was 
determined to be normal.  A skin disorder other than tinea 
pedis with an "id" reaction on the hands was initially 
diagnosed in August 1994, more than a year following his 
separation from service.  The examiner in May 1999 stated 
that although it was difficult to say whether the 
folliculitis was due to the veteran's service in the Persian 
Gulf War, folliculitis was extremely common in the general 
public and very non-specific with respect to its etiology.  
The VA examiner in September 2002 provided the opinion that 
the folliculitis/acne vulgaris was less than likely related 
to an in-service disease or injury, and more likely related 
to the acne that the veteran had as an adolescent.

Although the examiner in January 1998 suggested the 
possibility that the currently diagnosed folliculitis was a 
reaction to the medication that the veteran was taking for 
Crohn's disease, the finding that such a relationship was 
only "possible" is to speculative to support a grant of 
service connection.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  The Board notes that the same physician examined 
the veteran in March 2000, and found no such relationship.  
The VA treatment records also disclose that the veteran 
continued to receive treatment for folliculitis when he was 
not taking any medication for Crohn's disease.  The Board 
finds, therefore, that a positive nexus between the Crohn's 
disease and folliculitis is not shown.

service connection has not been established for Crohn's 
disease.  Whether the skin disorder is secondary to the 
Crohn's disease does not, therefore, provide a basis for 
granting service connection for the skin disorder.

The only evidence indicating that the currently diagnosed 
folliculitis/acne vulgaris is related to an in-service 
disease or injury consists of the veteran's statements.  The 
Board recognizes the veteran's contention that he was given 
two experimental drugs during service: an anti-nerve gas pill 
and an anthrax vaccine.  He also stated that during service 
he used a chemical insect repellent while he was taking the 
anti-nerve gas pills, and that that combination caused a drug 
reaction which was manifested by a skin disorder.  As a lay 
person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  He is not, however, competent to provide evidence of 
a medical diagnosis, or to relate a disorder to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a nexus between 
the currently diagnosed disorders and a disease or injury 
incurred in service.

Regarding the veteran's assertion that his skin disorder 
constitutes an undiagnosed illness resulting from his service 
in the Persian Gulf War, the Board notes that the regulation 
specifies that the provisions of the statute do not apply if 
by history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
Because the veteran's complaints of a rash and lesions on his 
skin have been attributed to a known clinical diagnosis, the 
provisions of 38 C.F.R. § 3.317 are not applicable.  

In summary, the probative evidence of record indicates that 
the veteran's skin disorder has been given a medical 
diagnosis, so that the provisions pertaining to veterans of 
the Persian Gulf War are not applicable to the veteran's 
claim.  The probative evidence of record indicates that his 
currently diagnosed skin disorder, other than tinea pedis 
with an "id" reaction on the hands, is not related to an in-
service disease or injury.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for a skin 
disorder other than tinea pedis with an "id" reaction on the 
hands.



Increased Rating

Factual Background

In August 1993 the RO granted service connection for a right 
eardrum perforation.  That decision was based on the 
veteran's service medical records, which showed that a 
perforated right eardrum was found on examination when he 
separated from service.  The RO also found that examination 
in July 1993 showed scarring of both tympanic membranes.  

During a January 1998 VA examination the veteran reported 
that when he was approximately eight years old he had 
ventilating tubes put in his ears.  He also reported that 
while in service he perforated his right tympanic membrane.  
Examination showed the ears, auricles, and ear canals to be 
within normal limits.  The right tympanic membrane showed a 
fair amount of tympanosclerosis and a healed, small, central 
perforation.  The left ear also showed some tympanosclerosis, 
and he had scarring in the left tympanic membrane suggestive 
of having had bilateral ventilating tubes and/or a history of 
otorrhea in that ear.  The injuries to both tympanic 
membranes were healed, with no evidence of active ear 
disease, granulation tissues, cholesteatomatous material, or 
perforations.

In the April 1999 hearing the veteran testified that he was 
currently having problems with his right ear, which he 
described as ringing in the ear.

VA treatment records disclose that in August 2000 the veteran 
complained of pain in the right ear.  Examination then 
revealed chronic scarring on the tympanic membrane, but no 
evidence of infection.  He was treated for acute bacterial 
sinusitis in May 2002, and examination showed a right 
perforated tympanic membrane, but no evidence of discharge 
from either ear.  The Persian Gulf War protocol examination 
in June 2002 also disclosed a perforated right tympanic 
membrane.

A VA examination was again conducted in August 2002.  At that 
time, the veteran stated that he had no pain, discharge, or 
pruritis in his ears.  Upon examination the examiner found 
that the tympanic membranes showed a monomeric area in the 
inferior quadrant on the right side, "though[t] sealed 
over," and that he had a well-aerated middle ear space.  

Private medical records from D.P., M.D., indicate that an ear 
examination in September 2001 showed that the tympanic 
membranes were intact, bilaterally.  The physician also found 
that the external ears and nose were normal.  

During a March 2003 hearing before the undersigned the 
veteran testified that he had "popping" in his ear.  He 
also stated that every two weeks or so, he had pain in his 
ear and that his ear would drain.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

Subsequent to the denial of a compensable disability rating 
in June 1998, the regulations pertaining to the evaluation of 
ear disorders were revised effective June 10, 1999.  Schedule 
for Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Under both versions of the regulations, 
however, Diagnostic Code 6211 provides a maximum zero percent 
rating for perforation of the tympanic membrane.  38 C.F.R. 
§ 4.87a (1997); 38 C.F.R. § 4.87 (2002).  In accordance with 
the regulation, the veteran's right eardrum perforation has 
been assigned a zero percent disability rating.  

The veteran contends that he is entitled to a compensable 
rating for the perforated right eardrum because he 
experiences "popping" in the ear, and he has pain and 
draining from the ear every two weeks or so.  Lay statements 
are probative when describing symptoms or the occurrence of 
an event.  Nevertheless, the lay statements must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard the Board notes that the veteran has a history of 
otitis media in childhood, but that the VA treatment records 
document no evidence of any current infection or disease in 
the ears.  In any event, service connection has not been 
established for any ear impairment other than the right 
perforated eardrum.

The Board finds that the veteran's perforated right eardrum 
has been assigned the maximum schedular rating available 
under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Because there 
are no other currently diagnosed disorders of the right ear 
for which service connection has been established, there are 
no other diagnostic codes that are applicable.  The 
regulations prohibit the evaluation of a service-connected 
disability as analogous to another disability, for which a 
compensable rating may be applicable, if the regulations 
include a diagnostic code for the diagnosed disorder.  See 
Suttman v. Brown, 5 Vet. App. 127, 133 (1993).  The Board 
finds, therefore, that an increased (compensable) evaluation 
for the right eardrum perforation is not warranted, and that 
the preponderance of the evidence is against the claim of 
entitlement to a higher rating.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2002).  The evidence does not show that the perforated right 
eardrum has resulted in any hospitalizations, or that the 
injury has caused any interference with employment.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to service connection for a skin 
disorder other than tinea pedis with an "id" reaction on the 
hands is denied.

The claim of entitlement to an increased (compensable) rating 
for a right eardrum perforation is denied.  


REMAND

The veteran contends that his currently diagnosed Crohn's 
disease is related to his service in the Persian Gulf War, 
including having received two experimental drugs: an anti-
nerve gas pill and an anthrax vaccine.  He also reported 
having used a chemical insect repellent while he was taking 
the anti-nerve gas pills, and that that combination caused a 
reaction which caused him to develop a colon disorder, 
ultimately diagnosed as Crohn's disease.  

His service medical records, including his April 1993 
separation examination, are negative for any complaints or 
clinical findings related to a colon disorder.  During a July 
1993 VA examination he reported having had some diarrhea 
while on active duty, which he attributed to the food.  He 
denied any symptoms of diarrhea, pain, indigestion, 
heartburn, nausea, vomiting, constipation, or hematochezia at 
the time of the examination, and the physical examination of 
the abdomen revealed no abnormalities.

VA treatment records disclose that in March 1995 the veteran 
reported having lower abdominal pain of two days in duration.  
He denied experiencing nausea, vomiting, diarrhea, or 
constipation, and he also denied having previously had the 
abdominal pain.  He continued to experience symptoms that 
resulted in the diagnosis of Crohn's disease in September 
1995.  He has continued to receive intermittent treatment for 
exacerbations of the Crohn's disease.

During the April 1999 hearing the veteran testified that in 
the last nine months of active service he suffered from 
constipation or diarrhea approximately four or five times.  
He stated that the episodes were initially sporadic, but that 
the episodes later occurred more frequently.  He indicated 
that in the last month or two of service, he had episodes 
"probably two times a month."  

During a September 2002 VA examination the veteran reported 
having had problems with diarrhea and vomiting in 1992, and 
that the symptoms progressed over the next three years and 
resulted in the diagnosis of Crohn's disease in 1995.  The 
examiner stated that although this history was consistent 
with the early progression of Crohn's disease, he could find 
nothing in the service medical records (to include the 
separation physical) to indicate that the veteran had been 
treated or evaluated for diarrhea or other symptoms 
consistent with early Crohn's disease.

Although the veteran reported to the examiner that he had 
experienced a three-year progression of gastrointestinal 
symptoms that began in service, that report is contradicted 
by the contemporaneous records.  His service medical records 
are silent for any complaints or clinical findings related to 
a gastrointestinal disorder.  He told the examiner in July 
1993 that although he had experienced some diarrhea in 
service, which he attributed to the food, he denied having 
any symptoms at the time of the examination.  There is no 
documentation of any gastrointestinal complaints prior to 
March 1995, although the VA treatment records show that he 
received treatment for multiple other medical problems.  Had 
he been experiencing significant gastrointestinal symptoms 
prior to March 1995, it seems likely that he would have 
reported those symptoms to his medical care provider.  The 
March 1995 VA treatment record indicates that the lower 
abdominal pain had existed for two days, and he denied having 
experienced the pain prior to March 1995.  Because the 
veteran's report of having experienced a progression of 
gastrointestinal symptoms since his separation from service 
is contradicted by the contemporaneous records, the Board 
finds that his assertions are not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).

Because the veteran's report of having experienced a three-
year progression of symptoms since service is not credible, 
the opinion of the VA examiner that the diarrhea he 
experienced in service was consistent with the onset of 
Crohn's disease is not probative.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (a medical opinion that is based on 
the veteran's recitation of medical history, and not his 
documented history, is not probative of etiology).  The Board 
finds, therefore, that the Crohn's disease did not have its 
onset during service.

The veteran also contends, however, that the Crohn's disease 
was caused by chemical exposure during the Persian Gulf War, 
including having taken anti-nerve gas pills and an anthrax 
vaccine, and having used a chemical insect repellent.  The VA 
examiner in September 2002 did not provide an opinion on 
whether the Crohn's disease is at least as likely as not 
related to any chemical exposure that the veteran experienced 
during the Persian Gulf War.  For that reason the Board finds 
that an additional examination or medical opinion is 
required.

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should provide the veteran's 
claims file to a VA physician in order to 
obtain a medical opinion on the etiology 
of his colon disorder, which has been 
diagnosed as Crohn's disease.  If the 
physician finds that an examination is 
required prior to providing the opinion, 
that examination should be afforded the 
veteran.  Any examination should include 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on review of the medical evidence 
of record and sound medical principles, 
and not only on the veteran's reported 
history, the examiner should provide an 
opinion on whether the Crohn's disease 
that was diagnosed in 1995 is at least as 
likely as not etiologically related to 
any incident of active service, including 
having taken anti-nerve gas pills and an 
anthrax vaccine, and having used a 
chemical insect repellent.  The examiner 
should provide the rationale for his/her 
opinion.

2.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested opinion is in compliance with 
the directives of this remand and, if 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of service 
connection for a colon disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate disposition 
of the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	N.W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



